        Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 1 of 8 Page ID #:1


     Todd M. Friedman (SBN 216752)
 1
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
     Thomas E. Wheeler (SBN 308789)
 3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 5
     Phone: 877-206-4741
 6   Fax: 866-633-0228
     tfriedman@toddflaw.com
 7
     abacon@toddflaw.com
 8   mgeorge@toddflaw.com
 9
     twheeler@toddflaw.com

10   John R. Habashy (236708)
11
     Tiffany N. Buda (232679)
     Taryn E. Short (295809)
12   LEXICON LAW, PC
13
     633 W. 5th Street, 28th Floor
     Los Angeles, CA 90071
14   Phone: (877) 529-5090
15
     Fax: (888) 373-2107
     john@lexiconlaw.com
16   tiffany@lexiconlaw.com
17   taryn@lexiconlaw.com
     Attorneys for Plaintiff
18

19                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
20
     SEYMORE BURKE, individually             Case No.:
21   and on behalf of all others similarly
     situated,                               CLASS ACTION COMPLAINT FOR
22                                           DAMAGES FOR VIOLATIONS OF:
                   Plaintiff,
23                                             I.    FAIR CREDIT
                           v.                        REPORTING ACT
24

25   SPACE EXPLORATION
                                             JURY TRIAL DEMANDED
     TECHNOLOGIES CORP. dba
26   SPACE X, and DOES 1-10,
27   inclusive,

28                  Defendants.

     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF      PAGE 1 OF 8
         Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 2 of 8 Page ID #:2



 1

 2                                      INTRODUCTION
 3        1.       SEYMORE BURKE (“Plaintiff”), individually and on behalf of all

 4   others similarly situated, by Plaintiff’s attorneys, brings this action to challenge the

 5
     actions of SPACE EXPLORATION TECHNOLOGIES CORP. dba SPACE X
     (“Space X” or “Defendant”) with regard to Defendant’s wrongful use of Plaintiff’s
 6
     and the putative Class’s credit reports, by failing to provide them with copies of the
 7
     findings, that caused damages.
 8
          2.       Unless otherwise stated, all the conduct engaged in by Defendants took
 9
     place in California.
10
          3.       Any violations by Defendants were knowing, willful, and intentional,
11
     and Defendants did not maintain procedures reasonably adapted to avoid any such
12
     violation.
13
          4.       Unless otherwise indicated, the use of Defendant’s names in this
14   Complaint includes all agents, employees, officers, members, directors, heirs,
15   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
16   insurers of Defendant’s named.
17                                    JURISDICTION AND VENUE
18        5.       Jurisdiction of this Court arises pursuant 28 U.S.C. § 1331 because it
19   arises out of an issue of federal law, namely the federal Fair Credit Reporting Act,
20   15 U.S.C. §1681 et. seq. (“FCRA”).
21        6.       Because Defendant conduct business within the State of California,
22   personal jurisdiction is established.

23
          7.       Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
     (i) Defendant do business and reside in Los Angeles, California which is within this
24
     judicial district; and (ii) the conduct complained of herein occurred within this
25
     judicial district.
26
                                              PARTIES
27
          8.       Plaintiff is a natural person, residing in the County of Orange, in the
28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                PAGE 2 OF 8
         Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 3 of 8 Page ID #:3



 1   State of California, who is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681
 2   (a)(c).

 3        9.      Defendant Space X is a company located in Hawthorne, California, and

 4
     incorporated in Delaware, who conducts business in California and is a “person” as
     that term is defined by the FCRA, 15 U.S.C. §1681(a)(b).
 5
                                        Background
 6
          10.     The Fair Credit Report was enacted in 1970 to preserve consumers
 7
     reports and regulate widespread errors and inaccuracies. Congress recognized the
 8
     importance of consumer reports as a critical and central role in consumers lives.
 9
          11.     Congress was particularly concerned about the use of consumer reports
10
     by employers who deny qualified job applicants or take adverse action against
11
     current employees. Employers are required to make clear and conspicuous written
12
     disclosure to employees and job applicants, in a document that consists solely of the
13   appropriate disclosure. 15 U.S.C. $1681b(b)(2). This is commonly referred to as the
14   “stand-alone disclosure” requirement.
15        12.     The “stand-alone disclosure” provides the employee or job applicant
16   know when their report is being generated and an opportunity to dispute errors or
17   address other concerns.
18        13.     As outlined below, the Defendants systematically and routinely violate
19   the FCRA by failing to provide the required stand-alone disclosure to employees and
20   job applicants.
21

22
                                     FACTUAL ALLEGATIONS
          14.     In or about January 2017, Defendant obtained Plaintiff’s consumer
23
     credit report.
24
          15.     Defendants obtained Plaintiff’s consumer credit report as part of a
25
     “private investigation” it was conducting pursuant to a background check required
26
     for employment with Defendant.
27
          16.     In the process of this private investigation, Plaintiff was not provided
28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF             PAGE 3 OF 8
        Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 4 of 8 Page ID #:4



 1   any disclosures as required when Plaintiff’s consumer credit report is investigated
 2   as part of a background check for employment.

 3        17.     By doing so, Defendants improperly requested Plaintiff’s credit report

 4
     without any permissible purpose as defined by 15 U.S.C. § 1681b(b)(1)(A)(i).
     Defendant failed to provide to Plaintiff the required disclosure for obtaining his
 5
     consumer credit report for the purposes of employment.
 6
          18.     Plaintiff is informed, believes, and based thereon alleges that
 7
     Defendants have a systemic policy and practice to obtain credit reports for
 8
     employees, as part of a background check for employment, that fails to provide the
 9
     required disclosures as required by the FCRA, 15 U.S.C. §1681b(b)(b)(2)(A)(i).
10
          19.     By engaging in the above conduct, Defendants have violated FCRA,
11
     including 15 U.S.C. § 1681b, et seq..
12
                                         Class Allegations
13        20.     Plaintiff brings this class action on behalf of himself and all others
14   similarly situated (“the Class”):
15                All natural persons residing in the United States who within two
16                years of filing this complaint had their credit information pulled
17                by Defendant for employment purposes, without providing to
18                them the necessary disclosures.
19        21.     Specifically excluded from the proposed Class are Defendant; any
20   entities in which Defendant have a controlling interest; and the employees, officers,
21   directors, affiliates, legal representatives, subsidiaries, and affiliates of Defendant.

22
     The Class’s claims are based on the FCRA.
          22.     This action is brought and may be properly maintained as a class action.
23
          23.     This    action   satisfies    the   numerosity,   typicality,   adequacy,
24
     predominance and superiority requirements for a class action.
25
          24.     The Class is so numerous that the individual joinder of all of its
26
     members is impractical. While the exact number and identities of the Class members
27
     are unknown to Plaintiff at this time and can only be ascertained through appropriate
28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                PAGE 4 OF 8
        Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 5 of 8 Page ID #:5



 1   discovery, Plaintiff is informed and believes and thereon alleges that the Class
 2   includes thousands of members. Plaintiff alleges that the Class members may be

 3   ascertained by the records maintained by Defendant.

 4
          25.     Common questions of fact and law exist as to all members of the Class
     which predominate over any questions affecting only individual members of the
 5
     Class. These common legal and factual questions, which do not vary between Class
 6
     members, and which may be determined without reference to the individual
 7
     circumstances of any Class members, include, but are not limited to, the following:
 8
                  a. Whether the Defendant violated various provisions of the FCRA;
 9
                  b. Whether Defendant has a policy of pulling credit reports, for
10
                     employment purposes, without providing consumers with the proper
11
                     disclosures;
12
                  c. Whether Plaintiff and the Class have been injured by the
13                   Defendant’s conduct;
14                d. Whether Plaintiff and the Class have sustained damages and are
15                   entitled to restitution as a result of Defendant’s wrongdoing and if
16                   so, what is the proper measure and appropriate statutory formula to
17                   be applied in determining such damages and restitution; and
18                e. Whether Plaintiff and the Class are entitled to declaratory and/or
19                   injunctive relief.
20        26.     Plaintiff is asserting claims that are typical of the Class because every
21   other member of The Class, like Plaintiff, were exposed to virtually identical conduct

22
     and are entitled to statutory damages up to $1,000.00 in addition to actual damages
     and reasonable attorneys’ fees and costs.
23
          27.     Plaintiff will fairly and adequately protect the interests of the members
24
     of the Class. Plaintiff has retained attorneys experienced in the prosecution of class
25
     actions.
26
          28.     A class action is superior to other available methods of fair and efficient
27
     adjudication of this controversy, since individual litigation of the claims of all Class
28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                PAGE 5 OF 8
        Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 6 of 8 Page ID #:6



 1   members is impracticable. Even if every Class member could afford individual
 2   litigation, the court system could not. It would be unduly burdensome to the courts

 3   in which individual litigation of numerous issues would proceed. Individualized

 4
     litigation would also present the potential for varying, inconsistent, or contradictory
     judgments and would magnify the delay and expense to all parties and to the court
 5
     system resulting from multiple trials of the same complex factual issues. By
 6
     contrast, the conduct of this action as a class action presents fewer management
 7
     difficulties, conserves the resources of the parties and of the court system, and
 8
     protects the rights of each Class member.
 9
          29.     The prosecution of separate actions by individual Class members would
10
     create a risk of adjudications with respect to them that would, as a practical matter,
11
     be dispositive of the interests of the other Class members not parties to such
12
     adjudications or that would substantially impair or impede the ability of such non-
13   party Class members to protect their interests.
14        30.     Defendant has acted or refused to act in respects generally applicable
15   to the Class, thereby making appropriate final and injunctive relief with regard to the
16   members of the Class as a whole.
17                                            COUNT I
18                           VIOLATIONS OF 15 U.S.C. §1681 ET SEQ
19                               (FAIR CREDIT REPORTING ACT)
20        31.     Plaintiff reincorporates by reference all of the preceding paragraphs.
21        32.      Defendant has deliberately, willfully, intentionally, recklessly and

22
     negligently processed unauthorized credit inquiries against Plaintiff and the Class.
          33.     At all times pertinent hereto, Defendant were acting by and through
23
     their agents, servants and/or employees who were acting within the course and scope
24
     of their agency or employment, and under the direct supervision and control of
25
     Defendants herein.
26
          34.     At all times pertinent hereto, the conduct of Defendant, as well as that
27
     of their agents, servants and/or employees, was malicious, intentional, willful,
28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF               PAGE 6 OF 8
           Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 7 of 8 Page ID #:7



 1   reckless, and in grossly negligent disregard for federal and state laws and the rights
 2   of Plaintiffs herein.

 3          35.      Additionally, Defendant’s conduct violates sections 1681n(a)(1)(A)(B)

 4
     by obtaining a consumer report under false pretenses or knowingly without a
     permissible purpose by:
 5
                     a. Obtaining Plaintiff and the Class’s credit report, in connection with
 6
                        employment purposes, without providing to Plaintiff and the Class
 7
                        the required disclosures. § 15 U.S.C. 1681(b)(b)(1)(A)(i).
 8
            36.      Defendants’ conduct was a direct and proximate cause, as well as a
 9
     substantial factor, in causing the injuries, damages and harm to Plaintiff and the
10
     Class that are outlined more fully above, and as a result, Defendant is liable to
11
     compensate Plaintiff and the Class for the full amount of statutory, actual and
12
     punitive damages, along with attorneys’ fees and costs, as well as such other relief
13   permitted by law.
14                                      PRAYER FOR RELIEF
15           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
16   Class members the following relief against Defendants, and each of them:
17                a. That this action be certified as a class action on behalf of The Class and
18                   Plaintiff be appointed as the representative of The Class;
19                b. For statutory damages of for Plaintiff and each member of The Class;
20                c. For actual damages according to proof;
21                d. For reasonable attorneys’ fees and costs of suit;

22
                  e. For prejudgment interest at the legal rate; and
                  f. For such further relief as this Court deems necessary, just, and proper.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF                  PAGE 7 OF 8
        Case 2:19-cv-00445 Document 1 Filed 01/21/19 Page 8 of 8 Page ID #:8



 1                                      TRIAL BY JURY
 2        Pursuant to the seventh amendment to the Constitution of the United States of

 3   America, Plaintiff is entitled to, and demands, a trial by jury.

 4

 5
     Dated: January 21st, 2019       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6

 7                                      By: ____/s Todd M. Friedman_________
                                          TODD M. FRIEDMAN, ESQ.
 8                                        ATTORNEY FOR PLAINTIFF
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF           PAGE 8 OF 8
